                 Case 20-11785-CSS             Doc 249       Filed 07/29/20        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
In re:                                                      Chapter 11

BROOKS BROTHERS GROUP, INC, et al., 1                       Case No. 20–11785 (CSS)

                                     Debtors.               (Jointly Administered)


                                 NOTICE OF APPEARANCE AND
                               REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE that the Amalgamated Retail Retirement Fund, the

Amalgamated National Health Fund, the Amalgamated Insurance Fund, the National Plus Plan

and the National Retirement Fund (together, the “Funds”) hereby enters its appearance in the

above-captioned cases by and through its counsel, Schulte Roth & Zabel LLP and Landis Rath &

Cobb LLP, pursuant to 11 U.S.C. § 1109(b) and rule 9010(b) of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”); and such counsel hereby requests, pursuant to Bankruptcy

Rules 2002, 3017 and 9007 and 11 U.S.C. §§ 342 and 1109(b), that further copies of all notices

and pleadings given or filed in the above-captioned cases be given to and served upon the

following at the addresses listed below:




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC (N/A);
Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing Group, LLC
(5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail Brand Alliance
of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate headquarters and
service address is 346 Madison Avenue, New York, New York 10017.
{1299.001-W0062382.2}
                 Case 20-11785-CSS       Doc 249       Filed 07/29/20    Page 2 of 3


LANDIS RATH & COBB LLP                                SCHULTE ROTH & ZABEL LLP
Adam G. Landis, Esq                                   Ronald E. Richman, Esq.
Kerri K. Mumford, Esq                                 James T. Bentley, Esq.
919 Market Street, Suite 1800                         Andrew B. Lowy, Esq.
Wilmington, Delaware 19801                            Kelly V. Knight, Esq.
Telephone: (302) 467-4400                             919 Third Avenue,
Facsimile: (302) 467-4450                             New York, NY 10022
Email: landis@lrclaw.com                              Telephone: (212) 756-2000
       mumford@lrclaw.com                             Facsimile: (212) 593-5955
                                                      Email: ronald.richman@srz.com
                                                             james.bentley@srz.com
                                                              andrew.lowy@srz.com
                                                              kelly.knight@srz.com


         PLEASE TAKE FURTHER NOTICE that pursuant to 11 U.S.C. § 1109(b), the foregoing

demand includes not only the notices and papers referred to in the above-mentioned Bankruptcy

Rules, but also includes, without limitation, all orders, applications, motions, petitions,

pleadings, requests, complaints or demands, whether formal or informal, written or oral,

transmitted or conveyed by mail delivery, telephone, facsimile or otherwise, in the above-

referenced cases and proceedings therein.

         PLEASE TAKE FURTHER NOTICE that neither this notice nor any subsequent

appearance, pleading, claim, or suit is intended nor shall be deemed to waive the Funds’ (i) right

to have final orders in non-core matters entered only after de novo review by a district court

judge; (ii) right to trial by jury in any proceedings so triable herein or in any case, controversy or

proceeding related hereto; (iii) right to have the reference withdrawn by the United States

District Court in any matter subject to mandatory or discretionary withdrawal; or (iv) other

rights, claims, actions, defenses, setoffs or recoupments to which it is or may be entitled under

agreements, at law or in equity, all of which rights, claims, actions, defenses, setoffs and

recoupments expressly are hereby reserved.




{1299.001-W0062382.2}                             2
                 Case 20-11785-CSS   Doc 249    Filed 07/29/20   Page 3 of 3


Dated: July 29, 2020                    LANDIS RATH & COBB LLP
         Wilmington, Delaware
                                        /s/ Kerri K. Mumford
                                        Adam G. Landis (No. 3407)
                                        Kerri Mumford (No. 4186)
                                        919 Market Street, Suite 1800
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 467-4400
                                        Facsimile: (302) 467-4450
                                        Email: landis@lrclaw.com
                                                mumford@lrclaw.com
                                        -and-

                                        SCHULTE ROTH & ZABEL LLP
                                        Ronald E. Richman, Esq.
                                        James T. Bentley, Esq.
                                        Andrew B. Lowy, Esq.
                                        Kelly V. Knight, Esq.
                                        919 Third Avenue,
                                        New York, NY 10022
                                        Telephone: (212) 756-2000
                                        Facsimile: (212) 593-5955
                                        Email: ronald.richman@srz.com
                                                james.bentley@srz.com
                                                andrew.lowy@srz.com
                                                kelly.knight@srz.com

                                        Counsel for the Amalgamated Retail Retirement
                                        Fund, the Amalgamated National Health Fund, the
                                        Amalgamated Insurance Fund, the National Plus
                                        Plan and the National Retirement Fund




{1299.001-W0062382.2}                      3
